83 F.3d 427
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daniel Lee HOLTERMAN;  Paul Julian Maney, Plaintiffs-Appellants,v.Frank HALL;  Carlton Zenon, Superintendent Oregon StateCorrectional Institution;  Louis Menza,Lieutenant, Oregon State CorrectionalInstitution;  John Does 1-10,Defendants-Appellees.
No. 95-35499.
United States Court of Appeals, Ninth Circuit.
Submitted April 10, 1996.*Decided April 12, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Daniel Lee Holterman and Paul Julian Maney appeal pro se the district court's summary judgment in favor of defendants in their 42 U.S.C. § 1983 action alleging racially-discriminatory cell-assignment practices.   We have jurisdiction under 28 U.S.C. § 1291 and affirm.


3
We review a grant of summary judgment de novo.  Federal Deposit Ins. Corp.  ("FDIC") v. Henderson, 940 F.2d 465, 471 (9th Cir.1991).


4
Holterman and Maney contend that the district court erred by finding that they had not presented sufficient evidence of intentional discrimination by defendants.   This contention lacks merit.


5
Prisoners have a right not be assigned to cells in a racially-discriminatory fashion.  Cruz v. Beto, 405 U.S. 319, 321 (1972) (per curiam).   To prevail on a motion for summary judgment on such a claim, however, prisoners must provide evidence of racially-discriminatory intent or purpose.  See Hernandez v. New York, 500 U.S. 352, 359-60 (1991);  FDIC, 940 F.2d at 471.


6
Defendants presented evidence to show that Holterman and Maney were separated for medical and security reasons.   Upon a review of this record, we conclude that plaintiffs did not present sufficient evidence to establish a genuine issue of material fact concerning defendants' racially-discriminatory intent in separating plaintiffs.   See FDIC, 940 F.2d at 471.   Accordingly, the district court did not err by granting summary judgment for defendants.   See id.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3